ORDER
The Disciplinary Review Board having filed a report with the Court on June 8, 1995, recommending that HENRY J. WILEW*469SKI of JERSEY CITY, who was admitted to the bar of this State in 1963, be disbarred for violating RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation) by knowingly misusing funds that were erroneously credited to his trust account by his bank, and for violating the recordkeeping requirements of Rule 1:21-6 and RPC 1.15;
And the Court having heard argument in the matter;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and HENRY J. WILEWSKI is hereby disbarred, effective as of the filing date of this Order; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys of this State; and it is further
ORDERED that HENRY J. WILEWSKI be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by HENRY J. WILEWSKI, pursuant to Rule 1:21-6, be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that HENRY J. WILEWSKI comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that HENRY J. WILEWSKI reimburse the Disciplinary Oversight Committee for appropriate administrative costs.